DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

    IN RE: THE NAME CHANGE OF RONALD RUSSELL JOHNSON.

                                 No. 4D18-695

                            [November 21, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Merrilee Ehrlich, Judge; L.T. Case No. FMCE 17-11266
(40).

   Jason H. Haber of Haber | Blank, LLP, Fort Lauderdale, for appellant.

   No appellee.

PER CURIAM.

   The petitioner appeals the circuit court’s order denying his petition for
a name change. The petitioner argues the circuit court erred in two
respects: (1) by denying his facially sufficient petition without setting forth
a factual basis for what appears, from the face of the order, to have been
the circuit court’s conclusion that he sought the name change for an
ulterior or illegal purpose; and (2) by denying his request to have a court
reporter record the hearing.

   We agree with both arguments. See In re Zimmer, 207 So. 3d 1006,
1007 (Fla. 4th DCA 2017) (“Where a trial court denies a facially sufficient
petition [for name change], the factual basis for doing so must be set forth
in its order.”); Fla. R. Jud. Admin. 2.535(b) (“Any proceeding shall be
reported on the request of any party.”).

   We reverse and remand for a new hearing before a different judge, as
the prior judge has since left the bench.

   Reversed and remanded for new hearing.

GERBER, C.J., WARNER and FORST, JJ., concur.

                             *          *          *

    Not final until disposition of timely filed motion for rehearing.